DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner would like to note the attempt at supplying the required drawings however, as submitted they impose new matter to the disclosure as described below.
Specification
The amendment filed June 9, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 1 and the specification amendments, pages 4-6 regarding figure 1. 
Applicant’s originally filed disclosure does not have sufficient specificity to support the drawings of figures 1 or 2. Regarding figure 1, the shape of a cuboid and locations and arrangements of the slots/openings, or that the trap even has an interior per se were not originally disclosed. 
The specification did not incorporate the known prior art by reference, as such, it cannot be considered as part of applicant’s original disclosure per se other than the discussion presented in the specification. 
The examiner would like to note that schematic block figure type of drawing may be appropriate for figure 1. For example, no shapes, dimensionality, arrangement sizing etc. In other words, a flat box that says ‘trap’ and is termed a schematic may be all that is supported. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6 -8, 12-17, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1; The originally filled description does not show support for the traps structure, the dimensions and shapes shown are not described with sufficient specificity by the originally filled disclosure to support the claimed scope. Claim 1 recites, “wall elements defining a structure…having an interior side”. As originally disclosed and claimed it is unknown that the wall elements define a structure that has an interior side. As the specification as originally filed lacked sufficient specificity and also had no disclosed definable meets and bounds, and thus a trap with an interior was not originally presented. This is a new matter type rejection. 
Claims 3-4, 6-8, 12-17, & 20-25 are rejected due to their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,4, 6 -8, 12-17, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A trap”. However, the specification provides no guidance as to the meets and bounds of what constitutes ‘a trap’. As such the scope of a ‘trap’ has unascertainable scope. By way of general example, a light fixture is trap, a mug is a trap etc. What are the meets and bounds of a trap as insects/bugs are commonly ‘trapped’ in places and found dead or alive commonly all over the place. Does a glass window with a screen and gap between meet the scope of a trap? As is common, bugs and insects are always trapped in between the two. 
Claims 3-4, 6-8, 12-17, & 20-25 are rejected due to their dependency.

Claim Construction
In an attempt to clarify the record and provide for compact prosecution, facts now in evidence are referred to below and a discussion regarding claim construction is presented. 
The scope of claim 1 may broadly encompass an apparatus that could ‘trap’ an insect, that has wall elements that define and a structure able to capture an insect (interiorly within or on a surface i.e. adhesive), as the interior side could be construed to be broad enough to encompass a bottom or some side the faces some arbitrary interior or an actual interior chamber (not disclosed), and the at least a wall element coated with a black color changing material that responds to temperature (thermochromic element), from black to some level of light permeable color. 
State of the Art and Technologies
The prior art and evidence of record clearly establishes:
Insect traps are known to comprise of a thermochromic elements of varying colors that are applied to or screen printed on substrates to better attract insects. 
Thermochromic elements are known to be commercially available in varying colors. 
Thermochromic elements depending on their pigment respond based on the chemical make-ups to different temperature ranges as physical characteristic of the respect chemical/color combinations and formulation – all of which is known. 
Insect traps are known to be of different colors and/or have different colors applied, such as black, transparent, blue etc. to attract insects. 
Facts now in evidence:
	Black Thermochromic Pigment | Turn Colorless at 25°C / 77°F (technoglowproducts.com) –provides a teaching that it is known property that thermochromic black pigment turns colorless above 25 degrees C. 
	https://en.wikipedia.org/wiki/Thermochromism - general knowledge of thermochromism
	US 20180310363 A1 – paragraph 18 provides as a teaching reference that thermochromics of all colors and temperature ranges for changing are known
EP20200501656 – teaches it is known fly sticky traps to be thermochromic or various colors
General Discussion
Based on the facts and evidence, the question of patentability is if one of ordinary skill would deem it obvious to apply a known black thermochromic coating to a generic insect trap, and as such is addressed below. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ledin et al. EP1832167, which will hereby be referend to as Ledin.  
Re claim 1, Ledin discloses an insect trap (any one of figs 1-6) comprising: 
wall elements defining a structure (figs 1-6) configured to capture an insect, 
the wall elements having an interior side (bottom and/or surface not on the outside, figs 1-6) and an outside (exterior surface figs 1-6), 
at least part of the outside of at least one of the wall elements having a first color (paragraph 19, transparent film interior/carrier layer) and 
a coating (screen printed layer(s), at least paragraphs 19 and 36 ) covering the at least part of the outside (figs 1-6) of the at least one wall element, 
wherein the coating can be (bi-thermochromic or thermochromic colors of all kinds, paragraph 36) in color below a first temperature and is reversibly permeable to light above the first temperature such that the first color of the outside of the at least part of the outside of the at least one wall element below the coating is visible above the first temperature (by the known physical characters/properties of thermochromism, the thermochromic layer/coating changes color based on temperature), the first color not being black (paragraph 19, transparent/clear).
Ledin only fails to teach that the thermochromic coating/layer color is black.
However, since the prior art suggests in paragraph 36 that colors of all kinds can be applied, it would have been obvious for one of ordinary skill in the art at the time of effective filing to select the coating to be black or any other color as to attract the desired insect to the trap, as is known in the art as admitted by applicant that various colors attract different species of insects differently. As such one of ordinary skill would pursue all known options.  And, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
AND/OR 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the examiner contends, the thermochromic color is likened to an optimum value, as all of the conditions of the claim has been met except discovering what result effective variable (i.e. the color/pigment) of the thermochromic coating would work as desired for the targeted species of insect for the trap, is all within the skill level of ordinary skill in the art. 
Re claim 3, Ledin teaches all limitations as stated above.
Ledin further discloses wherein the coating of the insect trap contains thermochromic pigments (paragraph 36).
Claim 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 1 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 4, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Re claim 12, Ledin teaches all limitations as stated above.
Ledin further discloses wherein the coating of the insect trap contains thermochromic pigments (paragraph 36).
Claims 6-8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 1 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 6, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Re claim 7, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes permeable to light, only a thermochromic component.
However, Glomania discloses wherein the pigment utilized in the coating is permeable to light above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 8, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is see-through, transparent, or at least translucent above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 14, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 13, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Claims 15 in rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 15, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 4 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 16, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating such that the attractive outer wall is revealed. See MPEP 2143 I. (B).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 7 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 17, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim  3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 20, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 21, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Re claim 22, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim  3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 23, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes permeable to light, only a thermochromic component.
However, Glomania discloses wherein the pigment utilized in the coating is permeable to light above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 24, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is transparent (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 25, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is translucent above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).

ALTERNATIVELY, Claims 1 & 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ledin (EP 1832167 A2) in view of Child (US 20090094883). 
Re claim 1, Ledin et al. discloses an insect trap (any one of Figs 1-6) comprising: wall elements defining a structure (figs 1-6) configured to capture an insect, the wall elements having an interior side (bottom and/or surface not on the outside, figs 1-6) and an outside (exterior surface figs 1-6), at least part of the outside of at least one of the wall elements having a first color (paragraph 19, transparent film interior/carrier layer) and a coating (screen printed layer(s), at least paragraphs 19 and 36 ) covering the at least part of the outside (figs 1-6) of the at least one wall element, wherein the coating can be (bi thermochromic or thermochromic colors of all kinds, paragraph 36 )in color below a first temperature and is reversibly permeable to light above the first temperature such that the first color of the outside of the at least part of the outside of the at least one wall element below the coating is visible above the first temperature (by the known physical characters/properties of thermochromism, the thermochromic layer/coating changes color based on temperature, the first color not being black (paragraph 19, transparent/clear).
Ledin et al. only fails to teach that the thermochromic coating/layer color is black.
However, the prior art suggests in paragraph 36 that colors of all kinds can be applied. 
	In particular Child teaches it is known to use the color black for an insect trap (at least para 63), and that it is known another alternative is clear or transparent (para 63) and that it is known to choose a color based on the targeted insects (paragraph 48).  
 	It would have been obvious for one of ordinary skill in the art at the time of effective filing to select the coating to be black or any other color as to attract the desired insect to the trap, as is known in the art as admitted by applicant and as taught by Child (paragraphs 48,63) that various colors attract different species of insects differently. As such one of ordinary skill would pursue all known options.  And, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
AND/OR 
it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this instance, the examiner contends, the thermochromic color is likened to an optimum value, as all of the conditions of the claim has been met except discovering what result effective variable (i.e. the color/pigment) of the thermochromic coating would work as desired for the targeted species of insect for the trap, is all within the skill level of ordinary skill in the art. 
Re claim 3, Ledin teaches all limitations as stated above.
Ledin further discloses wherein the coating of the insect trap contains thermochromic pigments (paragraph 36).
Claim 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 1 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 4, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Re claim 12, Ledin teaches all limitations as stated above.
Ledin further discloses wherein the coating of the insect trap contains thermochromic pigments (paragraph 36).
Claims 6-8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 1 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 6, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Re claim 7, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes permeable to light, only a thermochromic component.
However, Glomania discloses wherein the pigment utilized in the coating is permeable to light above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 8, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is see-through, transparent, or at least translucent above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 14, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 13, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Claims 15 in rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 15, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 4 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 16, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating such that the attractive outer wall is revealed. See MPEP 2143 I. (B).
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 7 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 17, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim  3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 20, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature only a thermochromic component.
However, Glomania discloses a black thermochromic pigment that is triggered at 31⁰C (title and LATEST TEMPERATURE FORMULATION).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating. See MPEP 2143 I. (B).
Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim 3 above, and further in view of Winkler et. al (US 20120055075 A1), which will hereby be referred to as Winkler.
Re claim 21, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Re claim 22, Ledin teaches all limitations as stated above.
Ledin does not disclose wherein the first color of the outside below the coating is a color of a host plant or a residence of an insect that is to be captured by the insect.
However, Winkler does disclose numerous colors and visual stimuli that may be used to attract insects as well known in the art, such as beneficial insects being attracted to flowering plants and mosquitoes being attracted to darker colors such that they may hide (paragraph 17).
The only distinction between the prior art and the claimed invention is the color below the coating. Winkler explicitly teaches that it is well known in the art to utilize environmental coloring to attract insects. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique of visual stimuli to attract insects to the trap (Winkler, paragraph 17). See MPEP 2143 I. (G).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin as applied to claim  3 above, and further in view of the NPL of Glomania (https://www.amazon.com/Black-Thermochromic-Pigment-10g-31C/dp/B00SZ79Z7E?th=1).
Re claim 23, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes permeable to light, only a thermochromic component.
However, Glomania discloses wherein the pigment utilized in the coating is permeable to light above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 24, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is transparent (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Re claim 25, Ledin teaches all limitations as stated above.
Ledin does not disclose a specific first temperature where the coating becomes see-through, transparent, or translucent, only a thermochromic component.
However, Glomania discloses wherein the coating is translucent above the first temperature (Product Details).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a temperature range for the thermochromic pigment. However, Glomania discloses a thermochromic pigment that is triggered from black to clear at 31⁰C. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the thermochromic coloring from Ledin for the thermochromic pigment from Glomania in order to yield the predictable result of a precise temperature to trigger the color change of the coating to clear. See MPEP 2143 I. (B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642